Citation Nr: 1042433	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  97-31 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.	Entitlement to service connection for a left knee disability, 
to include consideration as secondary to a service-connected left 
foot disability.

2.	Entitlement to service connection for a left hip disability, 
to include consideration as secondary to a service-connected left 
foot disability.

3.	Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the left foot with reflex 
sympathetic dystrophy.

4.	Whether a timely Notice of Disagreement (NOD) was submitted in 
reference to an August 7, 1995 rating decision notification.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 1997 rating decision and April 2006 decision 
letter issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  This appeal was remanded by the 
Board in September 2004 for additional development.  

The Board notes that the original claim involved other issues 
including, entitlement to earlier effective dates for 
posttraumatic stress disorder and individual employability as 
well as service connection for bilateral hearing loss, lipomas, 
and low back pain.  These issues were addressed in March 2007, 
March 2006 and November 2004 rating decisions, respectively.  
Therefore, they will not be addressed in this decision.  

The issues of entitlement to service connection for a left knee 
and left hip disability as secondary to a service connected left 
foot disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The evidence of record shows that the Veteran's left foot 
disability is severe; without actual loss of use of the foot.  

2.	Correspondence submitted by the Veteran and his representative 
filed within one year after the date of mailing of notice of the 
RO decision did not identify the specific determinations with 
which the Veteran disagreed.  


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the left foot with reflex 
sympathetic dystrophy have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2010).

2.	The Veteran has not submitted a timely NOD with regard to the 
July 1995 rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.201, 20.300, 20.301, 20.302 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent various VCAA letters, including 
letters in July 2003 and July 2005 that specifically addressed 
the increased rating claim.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  A letter in March 2006 
also included the notice provisions pertaining to how VA assigns 
disability ratings and effective dates as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Regarding the timely NOD 
issue, the Veteran was properly notified of the jurisdictional 
problem, and was afforded the procedural safeguards of notice and 
the opportunity to be heard on the question of timeliness.  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.

Although the VCAA duty to notify was satisfied subsequent to the 
initial AOJ decision, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to respond, 
but the AOJ also readjudicated the case by way of a March 2007 
and March 2010 supplemental statements of the case issued after 
the notices were provided.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to the 
AOJ's initial adjudication, this timing problem can be cured by 
the Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service medical records, DD 
Form 214, private medical records and VA medical records.  The 
appellant was afforded a VA medical examination in August 2005.  
Regarding the left foot disability, the Board finds that the RO 
complied with its September 2004 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance is required to 
fulfill VA's duty to the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based as far as practical on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2010).  When making determinations 
as to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and circumstances.  
38 C.F.R. § 4.1 (2010); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40 (2010).  It is essential that the examination on 
which ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  Id.  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2010).  

The factors involved in evaluating and rating disabilities of the 
joints include weakness, fatigability, incoordination, restricted 
or excess movement of the joint, or pain on movement.  38 C.F.R. 
§ 4.45 (2010).  Evaluating the disability under several 
diagnostic codes, the Board considers the level of impairment of 
the ability to engage in ordinary activities, including 
employment, and assesses the effect of pain on those activities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  In this case, 
the Veteran's left foot disability is not predicated on 
limitation of motion; therefore, these provisions do not apply.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2010).  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2010).  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

Here, the Veteran's residuals of a gunshot wound to the left foot 
with reflex sympathetic dystrophy is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5299-5284.  See 38 C.F.R. § 4.27 (2010) 
(hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned, the additional 
code is shown after the hyphen; unlisted disabilities requiring 
rating by analogy will be coded first by the numbers of the most 
closely related body part and then "99").

Diagnostic Code 5284 applies to "other injuries of the foot."  
This code assigns a 30 percent rating for severe foot injuries 
and a 40 percent disability rating is assigned for actual loss of 
use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).  
The Board notes that "severe" is not defined in the VA Schedule 
for Rating Disabilities.  Rather, all evidence must be evaluated 
in arriving at an appropriate rating that would compensate the 
Veteran for losses such as impairment in earning capacity and 
functional impairment.  38 C.F.R. §§ 4.2, 4.6 (2010).

VA regulations provides a definition of actual loss of use of the 
foot for special monthly compensation purposes as when no 
effective function remains other than that which would be equally 
well served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function of the foot, whether balance and propulsion, etc., could 
be accomplished equally well by an amputation stump with 
prosthesis.  See 38 C.F.R. § 4.63.

The Board has reviewed all the evidence of record.  The SSA 
records contain various private medical records describing the 
Veteran's left foot disability and treatment for pain.   In an 
August 1997 record, the Veteran walked with his left leg a bit 
abducted with a brace and a cane. There was a 1.5 inch scar over 
the medial aspect of his left heel as well as several small 
incisions on the sole of his foot.  Dorsiflexion was to 3 degrees 
and plantar flexion was to 25 degrees.  Both calves measured 16 
inches, there was no weakness of the great toe extensors, foot 
invertors, evertors or plantar flexors to manual testing, 
bilaterally.  The examiner noted that it was difficult to examine 
the foot due to obvious tenderness and protection of the sole of 
the foot.   The left foot was colder than the right.  On the left 
side, at 75 degrees, there was radiating low back pain.  
Sensation to pin prick was intact.  Coloration of the left foot 
was normal.  The examiner found that there was reflex sympathetic 
dystrophy in the left foot.  He concluded that the Veteran was 
able to perform a wide range of sedentary work, but would not be 
able to stand on his feet more than about four hours in an 8 hour 
working day.  He would have to work with a left foot brace and 
cane.  

In a July 1999 VA Clinical Summary, the Veteran reported constant 
pain, numbness and tingling in the foot.  He indicated secondary 
injuries to the lateral and plantar surface of the foot due to 
numbness.  He wore a brace to support the ankle and also used a 
cane.  His gait was severely altered with favoring of the right 
and decreased range of motion of the ankle of the left foot with 
dorsiflexion decreased at 10 degrees, plantar flexion decreased 
at 30 degrees, inversion decreased at 20 degrees and diversion 
was intact at 20 degrees.  There was palpable painfulness on the 
plantar surface of the foot with light palpation.  The Veteran 
was frequently agitated in his feet with light palpation of the 
foot.  There was ongoing pain and symptoms of Reynaud's 
phenomenon.  

In this case, the August 2005 VA Compensation and Pension 
Examination reveals that the Veteran has left foot pain which 
occurred after being shot in the foot.  He reported constant pain 
rated as 5 to 7 out of 10 in severity, associated with swelling, 
stiffness, weakness, lack of endurance, instability and 
fatigability of the foot.  The Veteran was treated with pain 
medication and hot and cold soaks.  He reported flare-ups that 
occurred two to three times weekly in which his pain would get as 
high as 10 out of 10 in severity.  The Veteran reported that his 
pain was alleviated with a TENS unit as well as with heat and 
cold applications.  The patient reported that he was unable to 
walk during flare-ups.  He had to elevate his feet and take pain 
medications.  The Veteran walked with a cane and wore a foot 
brace for support as well as orthopedic shoes.  The Veteran 
reported that the foot condition affected his ability to drive.  
He reported that he was able to drive a car with automatic 
transmission and that he had to stop frequently.  The Veteran 
reported foot pain at rest which became worse with standing and 
walking.  

Examination of the left foot revealed a 0.5 inch depressed scar 
located on the plantar aspect of the foot as well as another 1 
inch depressed scar.  The Veteran had another scar on the median 
aspect of the foot which was 4.5 cm in length, hypopigmented 
compared to the normal areas of skin, nontender to palpation.  
There was no inflammation, edema or keloid formation.  There was 
no limitation of function by the scars.  The scars were 
superficial.  Examination of the feet revealed significant 
tenderness to palpation of the feet.  He had decreased dorsalis 
pedis and posterior tibialis pulses as well as decreased hair 
formation of the feet.  He had decreased range of motion in the 
metatarsalphalangeal joints with pain.  He had difficulty 
standing on his toes and heels.  The Veteran was diagnosed with 
left foot scar on the medium plantar aspect without significant 
residuals at this time.  

Based on the foregoing, the Board finds that a 40 percent 
evaluation for the left foot disability is not warranted because 
the Veteran's disability is no more than severe in degree.  The 
Veteran's symptoms did not demonstrate actual loss of use of the 
foot.  He was able to walk and ambulate with a brace, cane and 
altered gait.  The Board acknowledges that the Veteran has 
significant pain and neurological symptoms; however, he 
demonstrated actual function of the foot, limited ranges of 
motion and an ability to drive.  The evidence shows that the 
Veteran was able to walk with assistive devices, which did not 
demonstrate function comparative to a stump or prosthesis as is 
required for a 40 percent evaluation.  

Additionally, the Board notes that the scars on the Veteran's 
left foot have been incorporated into the 30 percent rating, as 
depicted in a June 1996 rating decision.  Therefore, an increased 
or additional rating is not warranted for scars on the left foot 
as it would constitute pyramiding, which is to be avoided.  See 
38 C.F.R. § 4.14.  

Furthermore, consideration was given as to whether any other 
diagnostic code could apply to the Veteran's service connected 
disability of the left foot.  Of the available codes, Diagnostic 
Codes 5277 (weak foot, bilateral), 5279 (metatarsalgia), 5280 
(hallux valgus), 5281 (hallus rigidus) and 5282 (hammer toe) need 
not be considered, as they provide a maximum 10 percent 
disability rating.  Diagnostic Code 5283 (malunion or nonunion of 
tarsal or metatarsal bones) provides a 30 percent evaluation, 
which is the same that the Veteran is already receiving.  
Therefore, an increased rating under these codes is not 
available.  Regarding the remaining diagnostic codes for the 
foot, the Veteran does not have claw foot under Diagnostic Code 
5278 or flatfoot under Diagnostic Code 5276.  As such, these 
diagnostic codes do not apply.

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 30 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular schedular 
standards is rendered impracticable.  The Board notes that the 
Veteran has been evaluated at 30 percent since July 1996 and his 
symptoms were consistent since the August 1997 examiner found 
that he was able to perform sedentary work.  Hence, referral to 
the RO for consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 is not warranted. 

Timely NOD

In this case, a rating decision pertaining to 7 issues was 
prepared by the RO and dated July 25, 1995.  A notice letter was 
sent to the Veteran with the attached rating decision on August 
7, 1995.  The Veteran contends that he filed a notice of 
disagreement in response to this rating decision shortly after 
the August 1995 letter.  Alternatively, the Veteran's 
representative argues that a letter submitted on July 15, 1996 is 
a valid NOD.  

An appeal to the Board consists of a timely NOD in writing and, 
after a Statement of the Case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. §§ 20.200 (2010).  An NOD 
must (1) express disagreement with a specific determination of 
the RO; (2) be filed in writing; (3) be filed with the RO; (4) be 
filed within one year after the date of mailing of notice of the 
RO decision; and (5) be filed by the claimant or the claimant's 
authorized representative.  While special wording is not 
required, an NOD must be in terms that can be reasonably 
construed as disagreement with that determination and a desire 
for appellate review.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.300, 20.301, 20.302; see Gallegos v. Gober, 283 
F.3d 1309 (Fed. Cir. 2002).  If the agency of original 
jurisdiction gave notice that adjudicative determinations were 
made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  38 C.F.R. §§ 20.201 (2010).  

Here, after the July 1995 rating decision, the Veteran did send 
statements in support of his claim.  These statements are unclear 
as to whether they were intended to be a filing of a NOD.  These 
statements essentially provided more evidence to support his 
claim and cannot be "reasonably construed" as disagreement with a 
determination and a desire for appellate review.  See 38 C.F.R. § 
20.201.  Additionally, the July 1996 letter from the Veteran's 
representative requested a SOC, but did not clearly reflect 
intent to appeal any particular determination or issue of the 
July 1995 rating decision.  The regulation in effect in 1995 
imposed a mandatory requirement in this matter that the issues on 
appeal be specifically identified.  Accordingly, the action of 
the RO was in accordance with law.

In any case, the RO replied in an October 4, 1996 letter 
informing the Veteran that the July 1996 letter was inadequate as 
an NOD and attempted to clarify whether the Veteran intended on 
filing a NOD with any or all issues within the July 1995 rating 
decision.  The Veteran was explicitly informed that he needed to 
respond in a timely manner and he needed to specify which issues 
he was appealing as the July 1995 decision addressed seven 
issues.  The Veteran did not respond to this letter.  

The Board concludes while correspondences were received from the 
Veteran within one year of the rating decision, none of these 
letters sufficiently demonstrated an intent to appeal any adverse 
determination of the RO.  The RO sought clarification from the 
Veteran, but he did not timely respond.  Accordingly, the Board 
finds that a timely NOD was not received from the appellant 
regarding the July 1995 rating decision, which was sent to the 
Veteran by an August 7, 1995 letter.  


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound to the left foot with reflex 
sympathetic dystrophy is denied.

A timely Notice of Disagreement was not submitted in reference to 
an August 7, 1995 rating decision notification.  


REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

A VA Compensation and Pension Examination was requested for the 
left hip and knee disabilities in the September 2004 Board 
remand.  The August 2005 VA Compensation and Pension Examination 
does not provide an opinion as the etiology of the Veteran's left 
hip and knee disabilities.  The examiner concluded that an 
opinion could not be reached because some of the medical records 
were not available for review.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here, the Board finds that another opinion is warranted as an 
opinion as to the etiology of the Veteran's left hip or left knee 
disabilities was not provided.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet App 303 
(2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.	Request any outstanding VA treatment 
records from the VA medical center.  Also, 
request that the Veteran identify any private 
medical records that are not associated with 
the claims file and attempt to obtain them.  
All efforts to obtain these records should be 
documented in the claims folder and all 
facilities requested should be asked to 
provide a negative response if records are 
unavailable.

2.	Then, the Veteran should be scheduled for 
VA examinations with the appropriate medical 
specialists to determine the etiology of any 
current left hip or left knee disabilities.  
The claims file must be made available to and 
reviewed by the examiners in conjunction with 
the examinations, and the examination reports 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiners should state 
whether the Veteran's disability is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), causally or etiologically 
related to or aggravated by active service or 
causally or etiologically related to or 
aggravated by a service-connected disability.  
Any opinion expressed should be accompanied 
by supporting rationale.

3.	The RO should then readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


